Citation Nr: 1401472	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2003 to October 2007 with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2013, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has bilateral shoulder and hip conditions related to injury or events during military service.  During the July 2013 hearing, he testified that he began experiencing a bilateral hip condition following a hard parachute landings, manifested by some pain and mainly stiffness of his bilateral hips on sitting for prolonged periods and during or after running ever since.  He also claims to have a current bilateral shoulder condition manifested by sharp pain and noise on motion of his shoulders related to wear and tear of his shoulder joints due to strenuous physical activity during service such as parachute jumps and long road marches while carrying heavy equipment.  He claims to have experienced symptoms of his claimed bilateral hip and shoulder conditions continuously since discharge.

The Veteran's service records show that he was awarded a combat action badge in April 2004.  They also show a military occupational specialty of military police with significant engagement in airborne operations, including multiple parachute jumps.  They also show that the Veteran had service in Southwest Asia from March 2004 to March 2005.  

The Veteran's service treatment records show diagnostic assessments of bursitis of the right scapula in February 2004; right upper back pain in February 2005; left hip and upper leg pain in June 2005; right hip, neck, and back pain related to injury on a parachute jump landing on July 2005; thoracic strain with demineralization of the thoracic spine on x-ray in August 2005; a jump injury with neck and back strain and  bilateral hip contusion in November 2005; right shoulder and bicepital tendonitis in June 2006; left upper back pain with spasm and tenderness to palpation medial of the left scapula from airborne operations in April 2007; hip strain, left hamstring insertion in June 2007; chronic musculoskeletal lumbar and thoracic sprain/strain and acute thoracolumbar strain following a jump injury in July 2007; mild degenerative changes of the thoracic spine and mild anterior spurring of the lumbar spine on x-ray in July 2007; right SI joint dysfunction in August 2007; nonallopathic sacral lesions in May 2009; trochanteric bursitis and nonallopathic lesions of the pelvis in June 2009; and left trochanteric bursitis in July 2009.

Service connection for the claimed disabilities has been denied due to lack of evidence of a current disability of either shoulder or either hip, to include on VA QTC examination in July 2009 when examiner identified no current pathology on examination on which to render a current diagnosis of a condition of either hip or shoulder.  

To the contrary, however, since the claim for service connection was received in June 2009, the Veteran's service treatment records show that during the course of this claim, he was diagnosed with trochanteric bursitis of the left hip and nonallopathic lesions of the pelvis in June 2009, and trochanteric bursitis of the left hip in July 2009.  Physical therapy evaluation of the Veteran's hips in July 2009 showed decreased range of motion with pain on the left, decreased strength (4-4+/5) on extension and abduction, tenderness to palpation of the greater trochanter, and positive Faber test, Scour, and Trendelenburg tests.  Prognosis was guarded as to reduction of hip pain.  

In this regard, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the July 2009 VA QTC examination is inadequate as the examiner did not explain whether the Veteran has had a chronic disability of either hip during the claim.  To date, a clear and competent medical opinion has not been received as to whether the Veteran has current chronic disability or diagnoses resulting from nonallopathic pelvic and sacral lesions and trochanteric bursitis diagnosed during the claim or whether the Veteran's claimed bilateral hip and shoulder conditions may be attributed to an undiagnosed illness.  38 C.F.R. 3.317.  On remand, the Veteran must be afforded an additional VA examination to address the deficiencies noted herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  If the examiner concludes that there is no current hip disorder of either hip, to include nonallopathic pelvic and sacral lesions and trochanteric bursitis, he or she should attempt to reconcile findings in the record which document diagnoses and treatment for such a disorder.

In addition, the Veteran testified that he has received ongoing VA treatment for the claimed disabilities at the Fayetteville VAMC since his discharge from.  The possibility that such records may show the presence of current hip and shoulder disabilities may not be foreclosed absent a review of those records.  Thus, relevant VA treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records, to include but not exclusive of VA treatment records from the Fayetteville VAMC dating since October 2009.  All efforts to obtain VA and any identified private treatment records should be fully documented in the claims folder.  

2. After the above requested development is complete, schedule the Veteran for an examination to ascertain the nature and etiology of any disorder of either hip and either shoulder diagnosed on examination and since his claim for service connection was received in June 2009.  The Veteran's service treatment records dated in June and July 2009 alone show currently diagnosed hip disorders of nonallopathic pelvic and sacral lesions and trochanteric bursitis.  The Veteran also claims to have ongoing tendonitis of his bilateral shoulders related to wear and tear on his shoulder joints due to jump duty and strenuous physical activity with long marches carrying heavy equipment during his 7 years of military service.

The claims file, to include any relevant records contain in Virtual VA, the Veteran's statements and contentions of record, and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests and studies deemed necessary should be conducted, to include x-ray examination of the Veteran's bilateral hips and shoulders. 

Following a review of the record and examination of the Veteran, the examiner should:

a)  Identify any disability of either hip and/or shoulder that is (i) currently shown on examination or (ii) indicated by the record at any time since October 2009.

b)  For identified disorder of either or both hip(s) and shoulder(s), provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability was either incurred during or caused by event or injury during service and whether any currently manifested disorder of either hip(s) is caused or aggravated by the Veteran's service-connected bilateral knee disabilities.

c) If the examiner determines that current a disorder of either hip is aggravated by the Veteran's service-connected bilateral disabilities, he/she should report the baseline level of severity of the nonservice-connected hip disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

d) If the examiner determines that complaints pertaining to the Veteran's claimed bilateral hip and shoulder conditions are not attributable to a known clinical diagnosis, please state whether is it at least as likely as not that such complaints are attributable to an undiagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. See 38 C.F.R. § 3.317 (a)(2)(ii).

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate.

The examiner must also consider the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007), that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The examiner may not exclude the possibility that the Veteran exhibited a hip and shoulder disorder during the pendency of this appeal that has resolved.  In the event that the VA examination does not show a current disorder of either hip or shoulder, the type of scenario addressed under McClain must be addressed on examination as well. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

